Title: General Orders, 1 March 1783
From: Washington, George
To: 


                        
                            Head Quarters Newburgh saturday March 1st 1783
                            Parole Farnham.
                            Countersigns Galway Haverstraw.
                        
                        For the day tomorrow Major Trescot.
                        For duty the first York regiment.
                        At the General Court Martial of which Colonel Micheal Jackson is president—Ensign James Sawyer of the seventh
                            Massachusetts regiment was tried—charged as follows, First "for behaving in a riotous and ungentlemanlike manner, to the
                            subversion of good order and Military Discipline on the evening and night of the 29th of December last at Lt Sampsons
                            Quarters, in making a noise at an unseasonable hour of the night and lodging out of his quarters 2dly Violently and
                            feloniously breaking open Lt Sampsons Chest, or opening it with a false key, taking out his property and disposing of it
                            on the evening or night of the 29th of December last or assisting in doing the same. 3dly For assaulting Lt Sampson in a
                            malicious manner in company with Lt Freeman on the evening of the 4th of January last, at Lt Reabs Quarters—4thly For
                            endeavouring in an underhanded manner to draw Lt Sampson from his quarters in order to assault and abuse him, on the
                            evening of the 4th of January last—5th for kicking and abusing Lt Sampson in Captain Allens quarters, when requested to
                            attend there by Captain Allen, about the 7th or 8th of January last.
                        The court after properly considering the evidences for and against Ensign Sawyer and his defence are of
                            opinion upon the first charge that Ensign Sawyer did on the evening of the 29th of December last make a noise at a late
                            hour and that he did also lodge out of his Hutt the same night, but they do not think his behavior was either riotous or
                            ungentlemanlike—On the second that it is not supported and also that it is vexatious—On the third and fourth, that they
                            are not supported and on the fifth that Ensign Sawyer is not altogether justifiable in his Conduct towards Lieutenant
                            Sampson at Capt. Allens Quarters—But considering the provocation he had received from Lieutenant Sampson, think proper not
                            to pass any censure on him.
                        The Commander in Chief confirms the opinion of the court.
                        Ensign Sawyer is released form his Arrest.
                        Captain Aaron Ogden is appointed Major of Brigade to the Jersey brigade vice Cox promoted January 6th
                        1783.
                    